Citation Nr: 0926802	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-43 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June 23, 1994, 
for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied granting the Veteran an effective date 
earlier than July 16, 1997.  A subsequent rating decision 
granted the Veteran an earlier effective date for his tide 
grant to June 23, 1994.  The Veteran indicated this was "not 
acceptable" and continued his appeal.  

After the Veteran has perfected his appeal, a subsequent 
rating decision awarding an increased benefit, but less than 
the maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
issue is still properly before the Board on appeal from the 
RO's March 2002 original denial.

The case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1. The Veteran's initial claim for TDIU based on his service 
connected low back disability and psychiatric disability, was 
received in June 1981, and denied ultimately by the Board in 
a December 1985 Board decision.

2.  The Veteran, since that time, again filed a TDIU claim, 
which was denied in a September 1990 rating decision.

3.  The Veteran did not appeal the September 1990 rating 
decision and thus the decision became final. 

4.  On June 23, 1994, the Veteran filed an informal claim 
requesting increased ratings for his service-connected low 
back and psychiatric disabilities; the Veteran did not claim 
TDIU at that time.

5.  The Veteran filed a formal TDIU claim on July 16, 1997 
based on his service connected low back disability and 
psychiatric disability.

6.  The RO granted the Veteran's TDIU claim, primarily based 
on his awarded increased rating for his low back disability, 
and ultimately assigned an effective date to the date of the 
Veteran's increased rating claim, June 23, 1994.  

7.  Prior to receipt of the Veteran's increased rating claim 
on June 23, 1994, there were no pending requests for TDIU 
that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 1994, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2007.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2007 letter advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a Veteran before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the Veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the Veteran in 2007 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the Veteran in April 2009.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not necessary in 
connection with this earlier effective date claim, because 
the examination could not show evidence of the Veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Dates

In general, where a claim for service connection or TDIU is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection or TDIU is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b) (emphasis added); 38 C.F.R. § 3.400(b).

The Veteran's TDIU is based primarily on the Veteran's 
service-connected low back and psychiatric disabilities.  He 
originally filed a claim for, among other things, his low 
back disability in October 1970, within one year of 
separation from the military.  His psychiatric claim was 
filed in November 1978.  

At those times, the Veteran's claims were denied because his 
character of discharge rendered him ineligible for VA 
benefits.  The Veteran sought an upgrade on his character of 
discharge in June 1977 and was ultimately successful.  
Service connection for his low back disability and 
psychiatric disability were granted, effective June 3, 1977, 
the date his discharge characterization was upgraded.

The Veteran did not seek TDIU benefits until June 1981.  The 
claim was appealed to the Board and denied in a December 1985 
decision.  Since that time, the Veteran has sought increased 
ratings for his disabilities multiple times, but only 
formally claimed TDIU in December 1988.  The claim was denied 
in a September 1990 rating decision and the Veteran did not 
appeal.  

Accordingly, the past final denials are final. 38 U.S.C.A. §§ 
7104, 7105.  Where there has been a prior final denial, the 
award of VA benefits may not be effective earlier than the 
date the VA received the particular application for which the 
benefits were granted.  Washington v. Gober, 10 Vet. App. 391 
(1997). 

There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

This appeal does not stem from a claim to reopen based on new 
and material evidence.  Rather, this appeal stems from a June 
1994 claim where the Veteran sought increased ratings for his 
low back and psychiatric disabilities and a July 1997 claim 
where the Veteran formally claimed TDIU.  The increased 
ratings and TDIU were denied in an August 1998 rating 
decision.  The Veteran appealed and in a March 1999 rating 
decision, the Veteran was awarded an increased rating for his 
low back and TDIU.  The TDIU award was based significantly on 
the increased rating award for his low back, bumping the 
Veteran within the schedular requirements for individual 
unemployability.  The Veteran subsequently withdrew all 
active appeals in May 1999 indicating he was satisfied with 
his total rating award.  The earlier effective date claim was 
initiated in July 2001 and this appeal stems therefrom.  
Accordingly, the exception of finality based on new and 
material claims is inapplicable here.

The Board also concludes that the Veteran's arguments do not 
amount to an allegation of CUE.  

The Veteran currently claims that the effective date of his 
TDIU award should date back to the date of his separation, 
September 11, 1970, or, at the very least, the date of his 
discharge characterization upgrade June 3, 1977.  He contends 
that it was known to the VA that he has been unable to work 
because of his service-connected disabilities since his 
separation from the military, but the award was delayed 
because of his discharge characterization.

This claim is further complicated by the fact that the RO 
awarded the Veteran an earlier effective date for his TDIU 
claim based on the date the Veteran filed increased rating 
claims for his low back and psychiatric disability.  The 
Veteran, in a series of statements indicates he believed the 
VA misused or inappropriately weighed the medical evidence in 
the 1970s and 1980s denying his claim for benefits.  The 
Veteran's representative, in a July 2002 statement, clarified 
the Veteran's statements indicating the Veteran felt there 
was "clear and unmistakable error" made in his case when he 
was not awarded compensation from the date of his discharge 
from service.  It appears the Veteran was raising a CUE claim 
in regard to the effective date of the original grant of 
service connection for his various disabilities.  In 
contrast, with regard to his TDIU grant, the Veteran's 
representative merely indicated the Veteran "contends that 
it was known to the VA that he has been unable to work 
because of his service connected disabilities since 1977."  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error and if the 
claimant-appellant wishes to reasonably raise CUE there must 
be "some degree of specificity as to what the alleged error 
is and, unless it is the kind of error...that, if true, would 
be CUE on its face, persuasive reasons must be given as to 
why the result would have been manifestly different but for 
the alleged error."  Thus, as a threshold matter, the 
Veteran must plead CUE with sufficient particularity.  Id.  
The Court in Fugo, also held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Id. at 44.

Here, it is clear the Veteran's CUE claim was specifically 
raised as to the original grant of service connection for his 
various disabilities, but not his TDIU claim.  The Board 
finds noteworthy that the CUE argument was considered and 
denied in a January 2003 rating decision and the Veteran did 
not appeal.  In regard to his TDIU claim, the Veteran merely 
alleges the VA knew or should have known he was unemployable 
due to service connected disabilities since 1977.  Such an 
allegation does not meet the degree of specificity necessary 
to raise a CUE claim.  

The Veteran does not specifically reference an RO or Board 
decision that was flawed and in what manner it was flawed.  
Rather, the Veteran argues that his disabilities rendered him 
unemployable since 1977 and the VA should have known that 
and, therefore, an earlier effective date is warranted. As 
indicated above, the Board denied the Veteran's TDIU claim in 
a December 1985 decision and the RO denied the Veteran's TDIU 
claim in a September 1990 decision.  At both times, the 
Veteran's service treatment records and post-service medical 
records were considered.  

In sum, the Veteran is not alleging the correct facts were 
not before the adjudicators or that some other specific 
"error" was made.  Rather, the Veteran is merely 
disagreeing with the Board's and RO's analysis of the facts.  
The Veteran's arguments, with regard to his TDIU grant, 
simply do not amount to alleging CUE as to disturb the 
finality of any past unappealed decisions.  Regrettably, it 
is long past the time limit to initiate a proper appeal with 
any of the past decisions.  

Rather, the Veteran filed a new claim specifically as to TDIU 
in July 1997.  The RO generously awarded the Veteran an 
effective date prior to his claim of June 23, 1994, the same 
effective date as an increased rating for his low back 
because that is the first instance in time where the Veteran 
met the schedular requirements for TDIU.  Again, in general, 
the effective date is limited to the date of receipt of the 
new claim, or the day entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The RO, in 
a September 2003 rating decision, generously granted the 
Veteran an effective date equivalent to the day entitlement 
arose despite it being earlier in time than receipt of his 
July 1997 claim.  Prior to June 23, 1994, the Veteran simply 
did not meet the statutory requirements for TDIU.

For reasons explained above, there simply is no legal basis 
to award an effective date prior to June 23, 1994.  The Board 
is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for 
the award of compensation.  Thus, the Board concludes that an 
earlier effective date is not warranted in this case for 
either claim under VA regulations governing effective dates 
for awards based on a claim for TDIU.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).


ORDER

Entitlement to an effective date earlier than June 23, 1994, 
for the grant of TDIU is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


